Citation Nr: 1619049	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  12-01 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Service connection for hypertension, to include as secondary to the service-connected asthma.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1973 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence. 

In May 2015, the Veteran testified at a Travel Board hearing held at the RO.  The hearing transcript has been associated with the electronic claims file on VBMS.

In October 2015, the Board remanded the issue on appeal to the Agency of Original Jurisdiction (AOJ) in order to provide the Veteran with a VA examination.  As the above-referenced development has been completed, the Board finds that the AOJ substantially complied with the October 2015 Board Remand directives, and that the matter has been properly returned to the Board for appellate consideration.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

The issues of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) and service connection for sleep apnea have been raised by the record in April 2012 and April 2016 statements, respectively, but have not been adjudicated by the AOJ.  See April 2012 Veteran statement; April 19, 2016 VA Form 21-526EZ.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1. The Veteran has a current disability of hypertension.

2. The Veteran had elevated high blood pressure readings during active service. 

3. The current hypertension had its onset in service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for hypertension are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In this case, the Board is granting service connection for hypertension, which constitutes a full grant of the benefit sought on appeal with respect to this claim.  As there remains no aspect of this claim to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).    


Service Connection for Hypertension

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran has generally contended that hypertension - specifically, pulmonary hypertension - is related to service.  Alternatively, the Veteran asserts that hypertension is due to the service-connected asthma.  Specifically, the Veteran asserted that he has pulmonary hypertension, which was explained to him by doctors as the heart not pumping enough oxygen in the blood to the lungs.  See, e.g., May 2015 Board hearing transcript.  

"Hypertension" refers to persistently high arterial blood pressure.  Medical authorities have suggested various thresholds ranging from 140 mm Hg systolic and from 90 mm Hg diastolic to as high as 200 mm Hg systolic and 110 mm Hg diastolic as reflective of hypertension.  See Dorland's Illustrated Medical Dictionary 896 (32d ed. 2012).  Similarly, for VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm or greater.  The term "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101, Note 1 (2015).

The Board finds that the Veteran has a current disability of hypertension.  The January 2016 VA examination report shows a diagnosis of hypertension.  

The Board finds that the evidence is in relative equipoise on the question of whether the current hypertension began in service, that is, whether hypertension was directly "incurred in" service.  Evidence weighing in favor of this finding includes service 

treatment records showing that the Veteran had elevated systolic blood pressure readings during service.  Specifically, an October 1974 service treatment record shows a blood pressure reading of 140/66, and the April 1975 service separation examination report shows a blood pressure reading of 148/66.  

The evidence weighing against a finding that hypertension began during service includes service treatment records showing no complaints, treatment, or diagnosis of hypertension.  The April 1975 service separation examination report shows a normal clinical evaluation of the cardiovascular system, and the concurrent report of medical history shows that the Veteran denied a history of high or low blood pressure.  Resolving reasonable doubt in the Veteran's favor on this question, the Board finds that symptoms of the current hypertension began during service, that is, hypertension was directly incurred in service.  38 C.F.R. § 3.303(a), (d).  

The Board also notes that the January 2016 VA examination report provides a negative nexus opinion as to the relationship between the current hypertension and active service; however, because the weight of the evidence shows as a factual matter that systolic hypertension began during service, so was "incurred in" service, such medical nexus opinion was not necessary in this case to establish service connection.  The Board does not need to reach the weight assignable to this opinion because the Board is granting service connection on a direct basis because of in-service incurrence or onset of symptoms of hypertension rather than on a relationship (or nexus) between the current hypertension and active service in the absence of symptoms that make the nexus.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent to report in-service and post-service symptoms such as dizziness, loss of balance, hearing trouble, stumbling and falling, and tinnitus that were later diagnosed as Meniere's disease); see also Jandreau, at 1377 (lay evidence may establish symptoms that later support a diagnosis by a medical professional).


For the reasons discussed above and resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for hypertension is warranted as directly incurred in service.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303(a), (d).  Because the Board is granting service connection on a direct basis, all other theories of entitlement to service connection are rendered moot.  
    

ORDER

Service connection for hypertension is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


